
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.8


WASHINGTON MUTUAL, INC.

2002 EMPLOYEE STOCK PURCHASE PLAN


SECTION 1. PURPOSE

        The purposes of the Washington Mutual, Inc. 2002 Employee Stock Purchase
Plan (the "Plan") are (a) to assist employees of Washington Mutual, Inc., a
Washington corporation (the "Company"), and its designated subsidiaries in
acquiring a stock ownership interest in the Company pursuant to a plan that is
intended to qualify as an "employee stock purchase plan" under Section 423 of
the Code of 1986, as amended, and (b) to encourage employees to remain in the
employ of the Company and its subsidiaries.

SECTION 2. DEFINITIONS

        For purposes of the Plan, the following terms shall be defined as set
forth below:

        "Additional Shares" has the meaning set forth in Section 6.

        "Affiliate" means any corporation, a majority of the voting stock of
which is directly or indirectly owned by the Company.

        "Board" means the Board of Directors of the Company.

        "Cash Payment" has the meaning set forth in Section 9.1.

        "Code" means the Internal Revenue Code of 1986, as amended from time to
time.

        "Committee" means the Company's Directors Compensation and Stock Option
Committee or any other Board committee appointed by the Board to administer the
Plan. Each member of the Committee will remain a member for the duration of the
Plan, unless such member resigns or is removed earlier by majority vote of the
Board.

        "Company" means Washington Mutual, Inc., a Washington corporation.

        "Designated Subsidiary" means any domestic Subsidiary Corporation or any
other Subsidiary Corporation designated as such by the Board or the Committee.

        "Eligible Compensation" means the gross amount of wages, salaries and
fees for personal services paid or accrued by the Company or a Designated
Subsidiary to an Eligible Employee during any period under consideration
pursuant to the terms of the Plan. Such compensation shall include commissions,
production incentive compensation, bonuses and other amounts received (without
regard to whether or not an amount is paid in cash) for personal services
actually rendered in the course of employment with the Company or a Designated
Subsidiary as an Eligible Employee and to the extent the amounts are includable
in gross income. Such compensation shall exclude severance pay, moving expenses,
long-term disability insurance payments, compensatory time, other fringe
benefits or amounts attributable to any employee benefit plan (including without
limitation (i) distributions from a deferred compensation plan, except amounts
received from an unfunded, nonqualified plan in the year such amounts are
includable in the Eligible Employee's gross income and (ii) amounts contributed
by the Company for the Eligible Employee to any deferred compensation program or
toward the purchase of a 403(b) annuity contract for the Eligible Employee,
regardless of whether such contributions are excludible from the gross income of
the Eligible Employee), amounts realized from the sale, exchange or other
disposition of stock acquired under a qualified stock option, and amounts not
otherwise described in this sentence that receive special tax benefits.

1

--------------------------------------------------------------------------------


        "Eligible Employee" means any employee (including officers and directors
who are also employees) of the Company or a Designated Subsidiary who is in the
employ of the Company or any Designated Subsidiary on one or more Offering Dates
and who meets the following criteria:

        (a)  the employee does not, immediately after the Option is granted, own
stock possessing 5% or more of the total combined voting power or value of all
classes of stock of the Company or of a Parent Corporation or Subsidiary
Corporation;

        (b)  the employee's customary employment is for 20 hours or more per
week or any lesser number of hours established by the Plan Administrator for a
future Offering;

        (c)  if specified by the Plan Administrator for any future Offerings,
the employee customarily works a minimum of five months per year or any lesser
period of time established by the Plan Administrator; and

        (d)  except as otherwise provided in Section 7.2, the employee has been
employed for a minimum of one month prior to the first day of an Offering or any
lesser or greater minimum employment period not to exceed two years that is
established by the Plan Administrator for a future Offering. If a former
Eligible Employee becomes an Eligible Employee again, all prior periods as an
Eligible Employee shall be aggregated to determine whether the requirement of
the preceding sentence has been met. An employee of a company acquired by the
Company may count his or her time of employment with that company for purposes
of satisfying the minimum employment period required by this subparagraph (d).

If the Company permits any employee of a Designated Subsidiary to participate in
the Plan, then all employees of that Designated Subsidiary who meet the
requirements of this paragraph shall also be considered Eligible Employees.

As a condition of participation, an Eligible Employee must agree in writing to
provide all such forms and agreements as may be required by the Company or the
Plan Administrator for the proper administration of the Plan and agree to the
transfer of any amounts held under the Plan to any successor Plan Administrator
selected by the Committee.

        "Enrollment Period" has the meaning set forth in Section 7.1.

        "ESPP Broker" has the meaning set forth in Section 10.2.

        "Fair Market Value" of a share of Stock on any given date shall be:

        (a)  The closing price of the Stock as traded on the New York Stock
Exchange as published in The New York Times or The Wall Street Journal, on the
specified date or, if no such price is available for the specified date, the
price on the last preceding day for which such price exists.

        (b)  If the Stock is not traded as described in subparagraph (a), the
value determined in good faith by the Committee or the Board.

        "Offering" has the meaning set forth in Section 5.1.

        "Offering Date" means the first day of an Offering.

        "Option" means an option granted under the Plan to an Eligible Employee
to purchase shares of Stock.

        "Parent Corporation" means any corporation, other than the Company, in
an unbroken chain of corporations ending with the Company, if, at the time of
the granting of the Option, each of the corporations, other than the Company,
owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

2

--------------------------------------------------------------------------------


        "Participant" means any Eligible Employee who has elected to participate
in an Offering in accordance with the procedures set forth in Section 7 and who
has not withdrawn from the Plan or whose participation in the Plan is not
otherwise terminated.

        "Payroll Deductions" has the meaning set forth in Section 9.1.

        "Plan" means the Washington Mutual, Inc. 2002 Employee Stock Purchase
Plan.

        "Plan Administrator" has the meaning set forth in Section 3.1.

        "Plan Year" means the 12-month period beginning each January 1, except
that the first Plan Year shall begin July 1, 2002 and end December 31, 2002.

        "Purchase Date" means the last day of each Purchase Period.

        "Purchase Period" has the meaning set forth in Section 5.2.

        "Purchase Price" has the meaning set forth in Section 6.

        "Securities Act" means the Securities Act of 1933, as amended.

        "Stock" means the common stock of the Company, no par value.

        "Subscription" has the meaning set forth in Section 7.1.

        "Subsidiary Corporation" means any corporation, other than the Company,
in an unbroken chain of corporations beginning with the Company, if, at the time
of the granting of the Option, each of the corporations, other than the last
corporation in the unbroken chain, owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

SECTION 3. ADMINISTRATION

3.1 Plan Administrator

        The Plan shall be administered by the Board and/or the Committee or, if
and to the extent the Board or the Committee designates an executive officer of
the Company to administer the Plan, by such executive officer (each, the "Plan
Administrator"). Any decisions made by the Plan Administrator shall be
applicable equally to all Eligible Employees.

3.2 Administration and Interpretation by the Plan Administrator

        Subject to the provisions of the Plan, the Plan Administrator shall have
the authority, in its sole discretion, to determine all matters relating to
Options granted under the Plan, including all terms, conditions, restrictions
and limitations of Options; provided, however, that all Participants granted
Options pursuant to the Plan shall have the same rights and privileges within
the meaning of Code Section 423. The Plan Administrator shall also have
exclusive authority to interpret the Plan and may from time to time adopt, and
change, rules and regulations of general application for the Plan's
administration. The Plan Administrator's interpretation of the Plan and its
rules and regulations, and all actions taken and determinations made by the Plan
Administrator pursuant to the Plan, unless reserved to the Board or the
Committee, shall be conclusive and binding on all parties involved or affected.
The Plan Administrator may delegate ministerial duties to such of the Company's
other officers or employees as the Plan Administrator so determines.

3

--------------------------------------------------------------------------------


SECTION 4. STOCK SUBJECT TO PLAN

        Subject to adjustment from time to time as provided in Section 19.1, the
maximum number of shares of Stock that shall be available for issuance under the
Plan shall be:

        (a)  500,000 shares, plus

        (b)  an annual increase to be added as of the first day of the Company's
fiscal year beginning in 2003 equal to the least of (i) 250,000 shares and
(ii) 0.1% of the outstanding shares of Stock as of the end of the Company's
immediately preceding fiscal year on a fully diluted basis (assuming exercise of
all outstanding options and warrants and conversion of all outstanding
convertible preferred stock) and (iii) a lesser amount determined by the Board;
provided, however, that any shares from any increases in previous years that are
not actually issued shall continue to be included in the aggregate number of
shares available for issuance under the Plan; plus

        (c)  any authorized shares not issued under the Washington Mutual
Employees' Stock Purchase Plan, as amended (the "Prior Plan"), for the purchase
period ending June 30, 2002, up to an aggregate maximum of 956,699 shares, which
shares shall cease, as of such date, to be available for grant and issuance
under the Prior Plan, but shall be available for issuance under the Plan.

        Shares issued under the Plan shall be drawn from authorized and unissued
shares or from shares subsequently acquired by the Company.

SECTION 5. OFFERING DATES

5.1 Offerings

        (a)  Except as otherwise set forth below, the Plan shall be implemented
by a series of offerings that each last six months (each, an "Offering"), such
Offerings to commence on January 1 and July 1 of each year and to end on the
next June 30 and December 31, respectively. The first Offering shall begin on
July 1, 2002 and shall end on December 31, 2002.

        (b)  Notwithstanding the foregoing, the Plan Administrator may establish
(i) a different term for the initial Offering or for one or more future
Offerings and (ii) different commencing and ending dates for any such Offerings;
provided, however, that an Offering may not exceed 27 months.

        (c)  In the event the first or the last day of an Offering is not a
regular business day, then the first day of the Offering shall be deemed to be
the next regular business day and the last day of the Offering shall be deemed
to be the last preceding regular business day.

5.2 Purchase Periods

        (a)  Each Offering shall consist of one or more consecutive purchase
periods (each, a "Purchase Period"). The last day of each Purchase Period shall
be the Purchase Date for such Purchase Period. Except as otherwise set forth
below, a Purchase Period shall commence on January 1 and July 1 of each year and
shall end on the next June 30 and December 31, respectively. The first Purchase
Period shall begin on July 1, 2002 and shall end on December 31, 2002.

        (b)  Notwithstanding the foregoing, the Plan Administrator may establish
(i) a different term for the initial Purchase Period or for one or more future
Purchase Periods and (ii) different commencing and ending dates for any such
Purchase Periods.

        (c)  In the event the first or last day of a Purchase Period is not a
regular business day, then the first day of the Purchase Period shall be deemed
to be the next regular business day and the last day of the Purchase Period
shall be deemed to be the last preceding regular business day.

4

--------------------------------------------------------------------------------


SECTION 6. PURCHASE PRICE

        (a)  The purchase price (the "Purchase Price") at which Stock may be
acquired in an Offering pursuant to the exercise of all or any portion of an
Option shall be 85% of the lesser of (i) the Fair Market Value of the Stock on
the Offering Date of such Offering and (ii) the Fair Market Value of the Stock
on a Purchase Date during the Offering.

        (b)  Notwithstanding the foregoing, if an increase in the number of
shares authorized for issuance under the Plan (other than an annual increase
pursuant to Section 4) is approved and all or a portion of such additional
shares are to be issued during one or more Offerings that are underway at the
time of shareholder approval of such increase (the "Additional Shares"), then,
if as of the date of such shareholder approval, the Fair Market Value of a share
of Stock is higher than the Fair Market Value on the Offering Date for any such
Offering, the Purchase Price for the Additional Shares shall be 85% of the
lesser of (i) the Stock's Fair Market Value on the date of such shareholder
approval and (ii) the Fair Market Value of the Stock on the Purchase Date.

SECTION 7. PARTICIPATION IN THE PLAN

7.1 Initial Participation

        An Eligible Employee shall become a Participant on the first Offering
Date after satisfying the eligibility requirements and delivering to the Plan
Administrator during the enrollment period established by the Plan Administrator
(the "Enrollment Period") a subscription (the "Subscription"):

        (a)  indicating the Eligible Employee's election to participate in the
Plan;

        (b)  authorizing Cash Payments or Payroll Deductions and stating the
amount to be deducted regularly from the Participant's Eligible Compensation;
and

        (c)  authorizing the purchase of Stock for the Participant in each
Purchase Period.

        An Eligible Employee who does not deliver a Subscription as provided
above during the Enrollment Period shall not participate in the Plan for that
Offering or for any subsequent Offering unless such Eligible Employee
subsequently enrolls in the Plan by filing a Subscription with the Company
during the Enrollment Period for such subsequent Offering. For the first
Offering, each participant in the Prior Plan as of June 30, 2002 will be deemed
to have delivered a Subscription to the Plan Administrator that authorizes that
method of payment (cash payments or payroll deductions) elected by such
participant under the Prior Plan and, in the case of payroll deductions, the
same percentage of compensation elected under the Prior Plan shall apply to
participation in the Plan, provided such participant is an Eligible Employee as
of the Offering Date and has not affirmatively elected to withdraw from the Plan
or change the type or amount of contributions under the Plan by delivering a new
Subscription to the Company. The Company may, from time to time, change the
Enrollment Period for a future Offering as deemed advisable by the Plan
Administrator, in its sole discretion, for the proper administration of the
Plan.

        Except as otherwise provided in Section 7.2, an employee who becomes
eligible to participate in the Plan after an Offering has commenced shall not be
eligible to participate in such Offering but may participate in any subsequent
Offering, provided that such employee is still an Eligible Employee as of the
commencement of any such subsequent Offering. Eligible Employees may not
participate in more than one Offering at a time.

7.2 Alternative Initial Participation

        Notwithstanding any other provision of the Plan, the Board or the
Committee may provide that any employee of the Company or any Designated
Subsidiary who first qualifies as an Eligible Employee after an Offering Date
shall, on a date or dates specified in the Offering that coincide with the day
on

5

--------------------------------------------------------------------------------


which such person first meets such requirements or that occur on a specified
date thereafter, receive an Option under that Offering which Option shall
thereafter be deemed to be a part of that Offering. Until otherwise provided by
the Board or the Committee for a future Offering, any employee of the Company or
any Designated Subsidiary who has been employed for a minimum of one month prior
to the first day of the second calendar quarter during an Offering and otherwise
qualifies as an Eligible Employee as of such date shall receive an Option under
that Offering, provided such employee delivers a Subscription in accordance with
Section 7.1.

        Any Option granted pursuant to this Section 7.2 shall have the same
characteristics as any Options originally granted under the Offering, except
that

        (a)  the date on which such Option is granted shall be the "Offering
Date" of such Option for all purposes, including determining the Purchase Price
of such Option; provided, however, that if the Fair Market Value of the Stock on
the date on which such Option is granted is less than the Fair Market Value of
the Stock on the first day of the Offering, then, solely for the purpose of
determining the Purchase Price of such Option, the first day of the Offering
shall be the "Offering Date" for such Option;

        (b)  the Purchase Period(s) for such Option shall begin on its Offering
Date and end coincident with the remaining Purchase Date(s) for such Offering;
and

        (c)  the Board or the Committee may provide that if such person first
meets such requirements within a specified period of time before the end of a
Purchase Period for such Offering, he or she will not receive an Option for that
Purchase Period.

7.3 Continued Participation

        A Participant who has elected to participate in an Offering shall
automatically participate in the next Offering until such time as such
Participant withdraws from the Plan pursuant to Section 11.2 or terminates
employment as provided in Section 12.

SECTION 8. LIMITATIONS ON RIGHT TO PURCHASE SHARES

8.1 Number of Shares Purchased

        (a)  No Participant shall be entitled to purchase Stock under the Plan
(or any other employee stock purchase plan that is intended to meet the
requirements of Code Section 423 sponsored by the Company, a Parent Corporation
or a Subsidiary Corporation) with a Fair Market Value exceeding $25,000 (such
value determined as of the Offering Date for each Offering or such other limit
as may be imposed by the Code) in any calendar year in which a Participant
participates in the Plan (or any other employee stock purchase plan described in
this Section 8.1).

        (b)  A Participant may not purchase more than 2,000 shares of Stock
during any Purchase Period or any Plan Year, except that a Participant may not
purchase more than 1,000 shares of Stock under the Plan during the first Plan
Year beginning July 1, 2002 and ending December 31, 2002.

        (c)  For a future Offering, the Board or the Committee may specify a
different maximum number of shares of Stock that may be purchased by any
Participant during a Purchase Period or other specified period, as well as
specifying a maximum aggregate number of shares that may be purchased by all
Participants during a specified period.

6

--------------------------------------------------------------------------------


8.2 Pro Rata Allocation

        In the event the number of shares of Stock that might be purchased by
all Participants exceeds the number of shares of Stock available in the Plan,
the Plan Administrator shall make a pro rata allocation of the remaining shares
of Stock in as uniform a manner as shall be practicable and as the Plan
Administrator shall determine to be equitable. Fractional shares may be issued
under the Plan unless the Plan Administrator determines otherwise for a future
Offering.

SECTION 9. PURCHASE OF STOCK

9.1 General Rules

        A Participant may pay for Stock that is acquired pursuant to the
exercise of all or any portion of an Option by (a) making a cash payment to his
or her employer that shall be at least 1% but may not exceed 10% of his or her
Eligible Compensation (a "Cash Payment") and/or (b) directing his or her
employer to withhold a fixed dollar amount or percentage of his or her Eligible
Compensation that shall be at least 1% but shall not exceed 10% of his or her
Eligible Compensation for any Plan Year (a "Payroll Deduction"); provided,
however, that if a Participant elects to make a combination of Cash Payments and
Payroll Deductions, such Participant's aggregated contributions may not exceed
10% of his or her Eligible Compensation; and provided further that the Board or
the Committee may specify different percentage limitations for a future Offering
or Plan Year. Except as set forth in this Section 9, the amount of compensation
to be withheld from a Participant's Eligible Compensation during each pay period
shall be determined by the Participant's Subscription.

9.2 Method of Payment

        (a)  A Participant may make Cash Payments to the Participant's employer
in such manner as is provided by the Committee. Any Cash Payment elected to be
made by a Participant shall be made by a deadline specified by the Committee
that shall not be later than the close of the Plan Year.

        (b)  Payroll Deductions shall commence on the first payday following an
Offering Date and shall continue through the last payday of the Offering unless
sooner altered or terminated as provided in the Plan.

9.3 Memorandum Accounts

        Individual accounts shall be maintained for each Participant for
memorandum purposes only. All Cash Payments and/or Payroll Deductions from a
Participant's Eligible Compensation shall be credited to such account but shall
be deposited with the general funds of the Company. All Cash Payments and/or
Payroll Deductions received or held by the Company may be used by the Company
for any corporate purpose.

9.4 No Interest

        No interest shall be paid on Cash Payments and/or Payroll Deductions
received or held by the Company.

9.5 Acquisition of Stock

        On each Purchase Date of an Offering, each Participant shall
automatically acquire, pursuant to the exercise of the Participant's Option, the
number of shares of Stock arrived at by dividing the total amount of the
Participant's accumulated Cash Payments and/or Payroll Deductions for the
Purchase Period by the Purchase Price, including fractional shares, unless the
Plan Administrator has determined for a future Offering that fractional shares
may not be issued under the Plan; provided that the number

7

--------------------------------------------------------------------------------


of shares of Stock purchased by the Participant shall not exceed the limitation
on the number of shares for which Options have been granted to the Participant
pursuant to Section 8.1.

9.6 Refund of Excess Amounts

        If the purchase of fractional shares is not permitted for any future
Offering, any cash balance remaining in the Participant's account at the
termination of a Purchase Period that is not sufficient to purchase a whole
share of Stock shall be applied to the purchase of Stock in the next Purchase
Period, provided the Participant participates in the next Purchase Period and
the purchase complies with Section 8.1. All other amounts remaining in a
Participant's account after a Purchase Date shall be refunded to the Participant
as soon as practical after the Purchase Date without the payment of any
interest.

9.7 Withholding Obligations

        At the time the Option is exercised, in whole or in part, or at the time
some or all of the Stock is disposed of, a Participant shall make adequate
provision for local, state, federal and foreign withholding obligations of the
Company, if any, that arise upon exercise of the Option or upon disposition of
the Stock. The Company may withhold from the Participant's compensation the
amount necessary to meet such withholding obligations.

9.8 Termination of Participation

        No Stock shall be purchased on behalf of a Participant on a Purchase
Date if his or her participation in a current Offering or the Plan has
terminated on or before such Purchase Date or if the Participant has otherwise
terminated employment prior to a Purchase Date.

9.9 Procedural Matters

        The Company may, from time to time, establish (a) limitations on the
frequency and/or number of any permitted changes in the amount withheld during
an Offering, as set forth in Section 11.1, (b) an exchange ratio applicable to
amounts withheld in a currency other than U.S. dollars, (c) payroll withholding
in excess of the amount designated by a Participant in order to adjust for
delays or mistakes in the Company's processing of properly completed withholding
elections, and (d) such other limitations or procedures as deemed advisable by
the Company in the Company's sole discretion that are consistent with the Plan
and in accordance with the requirements of Code Section 423.

9.10 Leaves of Absence

        During leaves of absence approved by the Company and meeting the
requirements of the applicable treasury regulations promulgated under the Code,
a Participant may elect to continue participation in the Plan by delivering cash
payments to the Company on the Participant's normal paydays equal to the amount
of his or her Cash Payments and/or Payroll Deductions under the Plan had the
Participant not taken a leave of absence. Currently, the treasury regulations
provide that a Participant may continue participation in the Plan only during
the first 90 days of a leave of absence unless the Participant's reemployment
rights are guaranteed by statute or contract.

SECTION 10. STOCK PURCHASED UNDER THE PLAN

10.1 Restrictions on Transfer of Stock

        (a)  Shares of Stock purchased under the Plan may be registered in the
name of a nominee or held in such other manner as the Plan Administrator
determines to be appropriate. Each Participant will be the beneficial owner of
the Stock purchased under the Plan and will have all rights of beneficial

8

--------------------------------------------------------------------------------

ownership in such Stock, except that the Participant may not transfer or
otherwise dispose of such Stock for any period of time (a "Holding Period")
following the Purchase Date for such Stock specified for any future Offering by
the Board or the Committee.

        (b)  The Company or the ESPP Broker will retain custody of the Stock
purchased under the Plan for a period of time ending no earlier than the
expiration of any Holding Period. A book entry stock account will be established
in each Participant's name (a "Stock Account").

        (c)  Cash dividends paid on Stock in a Participant's Stock Account due
to any Holding Period or because the Participant has not made a request for
delivery shall be used by the custodian of such Stock to purchase additional
shares of Stock, which shall be credited to the Participant's Stock Account.
Dividends paid in the form of shares of Stock with respect to Stock in a
Participant's Stock Account shall be credited to such Stock Account. Stock
credited to a Participant's Stock Account due to cash or stock dividends with
respect to Stock that is subject to any Holding Period shall be restricted for
the same period as the Stock with respect to which the dividend was paid.

        (d)  Upon termination of the Participant's employment because of
retirement, disability or death, any Holding Period will be deemed to be
satisfied as of the date of such termination.

10.2 ESPP Broker

        If the Plan Administrator designates or approves a stock brokerage or
other financial services firm (the "ESPP Broker") to hold shares purchased under
the Plan for the accounts of Participants, the following procedures shall apply.
Promptly following each Purchase Date, the number of shares of Stock purchased
by each Participant shall be deposited into an account established in the
Participant's name with the ESPP Broker. A Participant shall be free to
undertake a disposition of the shares of Stock in his or her account at any time
after expiration of a Holding Period set forth in Section 10.1(a), but, in the
absence of such a disposition, the shares of Stock must remain in the
Participant's account at the ESPP Broker until the holding period set forth in
Code Section 423 has been satisfied. With respect to shares of Stock for which
the holding periods set forth above have been satisfied, the Participant may
move those shares of Stock to another brokerage account of the Participant's
choosing or request that a stock certificate be issued and delivered to him or
her. Dividends paid in the form of shares of Stock with respect to Stock in a
Participant's account shall be credited to such account. A Participant who is
not subject to payment of U.S. income taxes may move his or her shares of Stock
to another brokerage account of his or her choosing or request that a stock
certificate be delivered to him or her at any time, without regard to the Code
Section 423 holding period.

10.3 Notice of Disposition

        By entering the Plan, each Participant agrees to promptly give the
Company notice of any Stock disposed of within the later of one year from the
Purchase Date and two years from the Offering Date for such Stock, showing the
number of such shares disposed of and the Purchase Date and Offering Date for
such Stock. This notice shall not be required if and so long as the Company has
a designated ESPP Broker.

SECTION 11. CHANGES IN WITHHOLDING AMOUNTS AND VOLUNTARY WITHDRAWAL

11.1 Changes in Withholding Amounts

        (a)  Unless the Plan Administrator establishes otherwise for a future
Offering, during a Purchase Period, a Participant may elect to reduce Payroll
Deductions to 0% by completing and filing with the Company an amended
Subscription authorizing cessation of Payroll Deductions. The change in rate
shall be effective as of the beginning of the next payroll period following the
date of filing the amended Subscription, provided the amended Subscription is
filed prior to any date required by the Plan

9

--------------------------------------------------------------------------------

Administrator. If not filed prior to such date, the change in rate shall be
effective as of the beginning of the next succeeding payroll period. All Payroll
Deductions accrued by a Participant as of such effective date shall continue to
be applied toward the purchase of Stock on the Purchase Date, unless a
Participant withdraws from the Plan pursuant to Section 11.2. An amended
Subscription shall remain in effect until the Participant changes such
Subscription in accordance with the terms of the Plan.

        (b)  Unless the Plan Administrator determines otherwise for a future
Offering, a Participant may elect to increase or decrease the amount to be
withheld from his or her compensation for future Purchase Periods within an
Offering by filing with the Plan Administrator an amended Subscription;
provided, however, that notice of such election must be delivered to the Plan
Administrator at least ten days prior to such Purchase Period in such form and
in accordance with such terms as the Plan Administrator may establish for an
Offering. An amended Subscription shall remain in effect until the Participant
changes such Subscription in accordance with the terms of the Plan.

        (c)  Notwithstanding the foregoing, to the extent necessary to comply
with Code Section 423 and Section 8.1, a Participant's Payroll Deductions or
Cash Payments shall be decreased to 0% during any Purchase Period if the
aggregate of all the Participant's Payroll Deductions or Cash Payments
accumulated with respect to one or more Purchase Periods ending within the same
calendar year exceeds $25,000 of Fair Market Value of the Stock determined as of
the first day of an Offering ($21,250 to the extent the Purchase Price may be
85% of the Fair Market Value of the Stock on the Offering Date of the Offering).
Payroll Deductions or Cash Payments shall re-commence at the rate provided in
such Participant's Subscription at the beginning of the first Purchase Period
that is scheduled to end in the following calendar year, unless the Participant
terminates participation in the Plan as provided in Section 11.2 or indicates
otherwise in an amended Subscription. Also notwithstanding the foregoing, a
Participant's Payroll Deductions or Cash Payments shall be decreased to 0% at
such time that the aggregate of all Payroll Deductions or Cash Payments
accumulated with respect to an Offering exceeds the amount necessary to purchase
(i) 2,000 shares of Stock in any Purchase Period or Plan Year (or such other
number as the Board or Committee shall specify for a future Offering). Payroll
Deductions or Cash Payments shall re-commence at the rate provided in such
Participant's Subscription at the beginning of the next Purchase Period,
provided the Participant continues to participate in the Plan and such
participation complies with Section 8.1.

11.2 Withdrawal From the Plan

        A Participant may withdraw from the Plan by completing and delivering to
the Plan Administrator a written notice of withdrawal on a form provided by the
Plan Administrator for such purpose. Such notice must be delivered prior to the
end of the Purchase Period for which such withdrawal is to be effective, or by
any other date specified by the Plan Administrator for a future Offering.

11.3 Notice of Withdrawal; Effect of Withdrawal on Prior Purchase Periods;
Re-enrollment in the Plan

        (a)  The Company may, from time to time, impose a requirement that any
notice of withdrawal be on file with the Company for a reasonable period prior
to the effectiveness of the Participant's withdrawal.

        (b)  If a Participant withdraws from the Plan after the Purchase Date
for a Purchase Period, the withdrawal shall not affect Stock acquired by the
Participant in any earlier Purchase Periods.

        (c)  In the event a Participant voluntarily elects to withdraw from the
Plan, the Participant may participate in any subsequent Offering by again
satisfying the definition of Eligible Employee and re-enrolling in the Plan in
accordance with Section 7.

10

--------------------------------------------------------------------------------


11.4 Return of Cash Payments and/or Payroll Deductions

        Upon withdrawal from the Plan pursuant to Section 11.2, the withdrawing
Participant's accumulated Cash Payments and/or Payroll Deductions that have not
been applied to the purchase of Stock shall be returned as soon as practical
after the withdrawal, without the payment of any interest, to the Participant,
and the Participant's interest in the Plan shall terminate. Such accumulated
Cash Payments and/or Payroll Deductions may not be applied to any other Offering
under the Plan.

SECTION 12. TERMINATION OF EMPLOYMENT

        (a)  Termination of a Participant's employment with the Company for any
reason, including retirement, death or the failure of a Participant to remain an
Eligible Employee, shall immediately terminate the Participant's participation
in the Plan. The Cash Payments and/or Payroll Deductions credited to the
Participant's account since the last Purchase Date shall, as soon as practical,
be returned to the Participant or, in the case of a Participant's death, to the
Participant's legal representative or designated beneficiary as provided in
Section 13.2, and all the Participant's rights under the Plan shall terminate.
Interest shall not be paid on sums returned to a Participant pursuant to this
Section 12.

        (b)  The former Participant's account may be continued with the Plan
Administrator at the Participant's expense, or the account may be closed after
which a stock certificate for the full number of shares in the account will be
delivered to the former Participant with a check for any fractional shares and
cash in the account.

SECTION 13. RESTRICTIONS ON ASSIGNMENT

13.1 Transferability

        An Option granted under the Plan shall not be transferable, and such
Option shall be exercisable during the Participant's lifetime only by the
Participant. The Company will not recognize, and shall be under no duty to
recognize, any assignment or purported assignment by a Participant of the
Participant's interest in the Plan, of his or her Option or of any rights under
his or her Option. Any attempted assignment, transfer, pledge or other
disposition of any rights under the Plan shall be null and void, and shall
automatically terminate all rights of a Participant under the Plan.

13.2 Beneficiary Designation

        A Participant may designate on a Company-approved form a beneficiary who
is to receive any shares and cash, if any, from the Participant's account under
the Plan in the event that the Participant dies after the Purchase Date for an
Offering but prior to delivery to such Participant of such shares and cash. In
addition, a Participant may designate on a Company-approved form a beneficiary
who is to receive any cash from the Participant's account under the Plan in the
event that the Participant dies before the Purchase Date for an Offering. Such
designation may be changed by the Participant at any time by written notice to
Employee Benefits or other individual performing similar functions.

SECTION 14. NO RIGHTS AS SHAREHOLDER UNTIL SHARES ISSUED

        With respect to shares of Stock subject to an Option, a Participant
shall not be deemed to be a shareholder of the Company, and he or she shall not
have any of the rights or privileges of a shareholder. A Participant shall have
the rights and privileges of a shareholder of the Company when, but not until, a
certificate or its equivalent has been issued to the Participant for the shares
following exercise of the Participant's Option.

11

--------------------------------------------------------------------------------


SECTION 15. LIMITATIONS ON SALE OF STOCK PURCHASED UNDER THE PLAN

        The Plan is intended to provide Stock for investment and not for resale.
The Company does not, however, intend to restrict or influence any Participant
in the conduct of his or her own affairs. Subject to the limitations set forth
in Section 10, therefore, a Participant may sell Stock purchased under the Plan
at any time he or she chooses subject to compliance with Company policies and
any applicable federal and state securities laws. A Participant assumes the risk
of any market fluctuations in the price of the Stock.

SECTION 16. AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN

        (a)  The Board or the Committee may amend the Plan in such respects as
it shall deem advisable; provided, however, that, to the extent required for
compliance with Code Section 423 or any applicable law or regulation,
shareholder approval will be required for any amendment that will (i) increase
the total number of shares as to which Options may be granted under the Plan,
(ii) modify the class of employees eligible to receive Options, or
(iii) otherwise require shareholder approval under any applicable law or
regulation; and provided, further, that, except as provided in this Section 16,
no amendment to the Plan shall make any change in any Option previously granted
that adversely affects the rights of any Participant.

        (b)  The Plan shall continue in effect for ten years after the date of
its adoption by the Board. Notwithstanding the foregoing, the Board or the
Committee may at any time and for any reason suspend or terminate the Plan.
During any period of suspension or upon termination of the Plan, no Options
shall be granted.

        (c)  Except as provided in Section 19, no such termination of the Plan
may affect Options previously granted, provided that the Plan or an Offering may
be terminated by the Board or the Committee on a Purchase Date or by the Board's
or the Committee's setting a new Purchase Date with respect to an Offering and a
Purchase Period then in progress if the Board or the Committee determines that
termination of the Plan and/or the Offering is in the best interests of the
Company and the shareholders or if continuation of the Plan and/or the Offering
would cause the Company to incur adverse accounting charges as a result of a
change after the effective date of the Plan in the generally accepted accounting
rules applicable to the Plan.

SECTION 17. NO RIGHTS AS AN EMPLOYEE

        Nothing in the Plan shall be construed to give any person (including any
Eligible Employee or Participant) the right to remain in the employ of the
Company or a Parent Corporation or Subsidiary Corporation or to affect the right
of the Company or a Parent Corporation or Subsidiary Corporation to terminate
the employment of any person (including any Eligible Employee or Participant) at
any time with or without cause.

SECTION 18. EFFECT UPON OTHER PLANS

        The adoption of the Plan shall not affect any other compensation or
incentive plans in effect for the Company or any Parent Corporation or
Subsidiary Corporation. Nothing in the Plan shall be construed to limit the
right of the Company, any Parent Corporation or Subsidiary Corporation to
(a) establish any other forms of incentives or compensation for employees of the
Company, a Parent Corporation or Subsidiary Corporation or (b) grant or assume
options otherwise than under the Plan in connection with any proper corporate
purpose, including, but not by way of limitation, the grant or assumption of
options in connection with the acquisition, by purchase, lease, merger,
consolidation or otherwise, of the business, stock or assets of any corporation,
firm or association.

12

--------------------------------------------------------------------------------


SECTION 19. ADJUSTMENTS

19.1 Adjustment to Shares

        The maximum number and kind of shares of Stock with respect to which
Options hereunder may be granted and which are the subject of outstanding
Options shall be adjusted by way of increase or decrease as the Committee
determines (in its sole discretion) to be appropriate, in the event that:

        (a)  the Company effects one or more stock dividends, stock splits,
reverse stock splits, subdivisions, consolidations or other similar events;

        (b)  the Company or an Affiliate engages in a transaction to which Code
Section 424(a) applies; or

        (c)  there occurs any other event that in the judgment of the Board or
the Committee necessitates such action;

provided, however, that if an event described in subparagraph (a) or (b) above
occurs, the Board or the Committee shall make adjustments to the limits on
purchases specified in Section 8.1(b) that are proportionate to the
modifications of the Stock that are on account of such corporate changes.

19.2 Dissolution or Liquidation of the Company

        In the event of the proposed dissolution or liquidation of the Company,
the Offering then in progress shall be shortened by setting a new Purchase Date
and shall terminate immediately prior to the consummation of such proposed
dissolution or liquidation, unless provided otherwise by the Board or the
Committee. The new Purchase Date shall be a specified date before the date of
the Company's proposed dissolution or liquidation. The Board shall notify each
Participant in writing prior to the new Purchase Date that the Purchase Date for
the Participant's Option has been changed to the new Purchase Date and that the
Participant's Option shall be exercised automatically on the new Purchase Date,
unless prior to such date the Participant has withdrawn from the Plan as
provided in Section 11.

19.3 Company Transaction

        Upon a merger, consolidation, acquisition of property or stock,
separation, reorganization or liquidation of the Company, as a result of which
the shareholders of the Company receive cash, stock or other property in
exchange for their shares of Stock (a "Company Transaction"), each outstanding
Option shall be assumed or an equivalent option substituted by the successor
company or parent thereof (the "Successor Company"). In the event that the
Successor Company refuses to assume or substitute for the Option, any Offering
then in progress shall be shortened by setting a new Purchase Date. The new
Purchase Date shall be a specified date before the date of the Company
Transaction. The Plan Administrator shall notify each Participant in writing,
prior to the new Purchase Date, that the Purchase Date for the Participant's
Option has been changed to the new Purchase Date and that the Participant's
Option shall be exercised automatically on the new Purchase Date, unless prior
to such date the Participant has withdrawn from the Plan as provided in
Section 11.

19.4 Limitations

        The grant of Options shall in no way affect the Company's right to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

SECTION 20. REGISTRATION; CERTIFICATES FOR SHARES

        Notwithstanding any other provision of the Plan, the Company shall have
no obligation to issue or deliver any shares of Stock under the Plan or make any
other distribution of benefits under the Plan

13

--------------------------------------------------------------------------------


unless such issuance, delivery or distribution would comply with all applicable
laws (including, without limitation, the requirements of the Securities Act),
and the applicable requirements of any securities exchange or similar entity.

        The Company shall be under no obligation to any Participant to register
for offering or resale or to qualify for exemption under the Securities Act, or
to register or qualify under state securities laws, any shares of Stock,
security or interest in a security paid or issued under, or created by, the
Plan, or to continue in effect any such registrations or qualifications if made.
The Company may issue certificates for shares with such legends and subject to
such restrictions on transfer and stop-transfer instructions as counsel for the
Company deems necessary or desirable for compliance by the Company with federal
and state securities laws.

        To the extent that the Plan or any instrument evidencing shares of Stock
provides for issuance of stock certificates to reflect the issuance of such
shares, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.

SECTION 21. EFFECTIVE DATE

        The Plan shall become effective on the date it is approved by the
Company's shareholders, so long as such approval is obtained within 12 months of
the date on which the Plan was adopted by the Board.

        Adopted by the Board on January 15, 2002 and approved by the
shareholders on April 16, 2002. Plan amended and restated by the Board on
May 15, 2002.

14

--------------------------------------------------------------------------------



QuickLinks


WASHINGTON MUTUAL, INC. 2002 EMPLOYEE STOCK PURCHASE PLAN
